Citation Nr: 9932464	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  99-00 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for above the left knee 
amputation on a secondary basis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to December 
1945.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1998 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  The veteran 
perfected a timely appeal to that decision.

The veteran was afforded a hearing before a member of the 
Board sitting at the Montgomery, Alabama, RO in August 1999.  

It is significant to note that a May 1996 rating action 
denied service connection issue on the basis that new and 
material evidence had not been submitted to reopen the claim.  
A review of the veteran's claims file discloses that the RO 
has never adjudicated the veteran's claim for service 
connection for the above the left knee amputation prior to 
May 1996.  The October 1998 decision was based on a de novo 
review of the record.  The Board concurs with the RO 
regarding this procedural matter and the current Board 
decision will be based on a review of the entire record.  


FINDING OF FACT

There claim for service connection for above the left knee 
amputation on a secondary basis is plausible. 


CONCLUSION OF LAW

The claim of entitlement to service connection for above the 
left knee amputation on a secondary basis is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim, which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability. Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (1999).

Service connection is in effect for the following: 
amputations of the distal phalanxes, index and middle fingers 
and ankylosis of the ring and little fingers, left hand, 
evaluated as 40 percent disabling; the residuals of the 
gunshot wound, medial and posterior aspects, left thigh, 
evaluated as 40 percent disabling; and residuals of a gunshot 
wound, severe, Muscle Group XI, left, evaluated as 30 percent 
disabling.

The veteran contends, in essence, that his above the left 
knee amputation is the result of either injury he incurred at 
the time he sustained gunshot wounds during active service or 
is proximately due to and the result of his service-connected 
residuals of gunshot wounds of the medial and posterior 
aspects of the left thigh and left calf.

According to a medical statement from R. W. Nichols, M.D., 
dated in July 1998, the private physician concluded that the 
veteran had a diagnosis of status post amputation of the left 
leg.  Dr. Nichols noted that the veteran had undergone 
attempted revascularization for the inadequate venous conduit 
on the left side and was unable to have a routine saphenous 
vein graft, which ultimately was substituted by a prosthetic 
material with less than optimal long-term results.  Dr. 
Nichols also noted that this graft ultimately failed costing 
the veteran his left leg.  Dr. Nichols expressed his opinion 
that the injury the veteran received previously was directly 
responsible for the injury to the veins, which compromised 
his ultimate outcome. The Board finds that the evidence, to 
include the statement from Dr. Nichols, tends to show a 
relationship between the amputation of the left leg and the 
service connected disabilities.  Accordingly, the claim is 
well grounded.


ORDER

The claim of entitlement to service connection for above the 
left knee amputation is well grounded.  To this extent only, 
the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
above the left knee amputation is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The United States Court of Appeals for Veterans Claims 
(Court)  has held that when aggravation of a veteran's non-
service-connected condition is proximately due to, or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439, 
448 (1995).  In order to fully consider the possibility that 
the veteran's above the left knee amputation may have been 
aggravated by his service-connected residuals of gunshot 
wounds of the medial and posterior aspects of the left thigh 
and left calf disability pursuant to Allen, the Board is of 
the opinion that a specialized examination is warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for all left leg disorders 
since service, which have not been 
previously submitted.  The RO should 
obtain all records, which are not on 
file.  The RO should inform the veteran 
that he has the opportunity to submit 
additional evidence and arguments in 
support of his claim.

2.  The RO should obtain all treatment 
records associated with the veteran's 
treatment for above the left knee 
amputation at the VA medical facilities 
in Dothan, Alabama, and Tuskegee, 
Alabama.

3.  A VA examination should be conducted 
by a specialist in vascular disorders an 
orthopedist in order to determine the 
nature, severity and etiology any above 
the left knee amputation.  All testing 
and any specialized examinations, to 
include X- rays, deemed necessary should 
be performed.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.  
Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that the 
above the left knee amputation was 
causally related to the service connected 
disorders or the underlying condition was 
aggravated by the service-connected 
residuals of gunshot wounds of the medial 
and posterior aspects of the left thigh 
and left calf.  If aggravated, the 
examiner is requested, to the extent 
possible, to specify the degree of 
aggravation.  Allen v. Brown, 7 Vet.App. 
439, 448 (1995).  The examiner should 
provide a rationale for all conclusions 
reached, as such information is essential 
to the Board's determination.

Thereafter, the case should be reviewed by the RO, to include 
consideration of Allen.  If the benefit sought is not 
granted, the veteran and his representative should be 
furnished a supplemental statement of the case and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


